Name: Commission Regulation (EC) NoÃ 188/2005 of 3 February 2005 laying down detailed rules for the application of the aid scheme for the meat sector in the outermost regions
 Type: Regulation
 Subject Matter: animal product;  regions and regional policy;  economic policy
 Date Published: nan

 4.2.2005 EN Official Journal of the European Union L 31/6 COMMISSION REGULATION (EC) No 188/2005 of 3 February 2005 laying down detailed rules for the application of the aid scheme for the meat sector in the outermost regions THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1452/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the French overseas departments, amending Directive 72/462/EEC and repealing Regulations (EEC) No 525/77 and (EEC) No 3763/91 (Poseidom) (1), and in particular Article 9(3), Having regard to Council Regulation (EC) No 1453/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Azores and Madeira and repealing Regulation (EEC) No 1600/92 (Poseima) (2), and in particular Articles 13(3) and 22(4) and (10) thereof, Having regard to Council Regulation (EC) No 1454/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Canary Islands and repealing Regulation (EEC) No 1601/92 (Poseican) (3), and in particular Article 5(3) thereof, Whereas: (1) Article 70(1)(b) of Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers (4) lays down that Member States can decide to exclude, in particular, direct payments granted to farmers in the French overseas departments, the Azores and Madeira, and the Canary Islands from the single payment scheme during the reference period. Article 147 of the abovementioned Regulation amends the direct support schemes under the common agricultural policy for farmers in the regions in question where Article 70 is applied. Detailed rules for the application of the support schemes in question should be laid down. (2) Spain, France and Portugal have informed the Commission of their decision to exclude direct payments granted to farmers established in the Canary Islands, the French overseas departments, and the Azores and Madeira respectively from the single payment scheme. (3) Article 9(1) of Regulation (EC) No 1452/2001, Articles 13(1) and 22(2) of Regulation (EC) No 1453/2001 and Article 5(1) of Regulation (EC) No 1454/2001 lay down that the Member States concerned are to present programmes to the Commission to assist traditional activities connected with beef and veal, sheepmeat and goatmeat production and measures to improve product quality, within the limits of the consumption needs of the outermost regions with the exception of the Azores. The key elements of these programmes should be specified. (4) The Community finances the programmes up to an annual amount set in accordance with Article 9(2) of Regulation (EC) No 1452/2001, Articles 13(2) and 22(3) of Regulation (EC) No 1453/2001 and Article 5(2) of Regulation (EC) No 1454/2001. (5) The said amount is equal to the sum of the premiums paid in 2003 under Articles 4, 6, 11, 13 and 14 of Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (5), Articles 4, 5 and 11 of Council Regulation (EC) No 2529/2001 of 19 December 2001 on the common organisation of the market in sheepmeat and goatmeat (6) and additional aid granted under Regulations (EC) No 1452/2001, 1453/2001 and 1454/2001. On this basis, the annual amounts applicable in each Member State for the 2005 calendar year should be set. (6) The indicators for measuring the development of local production as referred to in the second subparagraph of Article 9(2) of Regulation (EC) No 1452/2001, the second subparagraph of Article 13(2) and the second subparagraph of Article 22(3) of Regulation (EC) No 1453/2001 and the second subparagraph of Article 5(2) of Regulation (EC) No 1454/2001 respectively should be specified. (7) Under Article 9(4) of Regulation (EC) No 1452/2001, Articles 13(4) and 22(5) of Regulation (EC) No 1453/2001 and Article 5(4) of Regulation (EC) No 1454/2001, the Member States concerned must submit a report to the Commission each year on the implementation of the programme. The key elements of such reports should be specified. (8) From 1 January 2005 aid programmes replace the premium schemes currently in force for beef and veal, the detailed rules of application for which are laid down in Commission Regulation (EC) No 170/2002 (7). (9) Under Article 22(9) of Regulation (EC) No 1453/2001 aid is introduced for the disposal in other Community regions of young male bovine animals born in the Azores. Detailed rules for the application of this aid are also laid down in Regulation (EC) No 170/2002. For the sake of efficiency, the provisions concerning aid measures to assist the beef and veal sector in the outermost regions should be combined in a single text. (10) Regulation (EC) No 170/2002 should accordingly be repealed. (11) The system of aid programmes provided for in Regulations (EC) No 1452/2001, 1453/2001 and 1454/2001 being applicable from 1 January 2005, this Regulation should also apply from that date. (12) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: CHAPTER I SCOPE Article 1 Scope 1. This Regulation lays down detailed rules for the application of the programmes referred to in Article 9(1) of Regulation (EC) No 1452/2001, Articles 13(1) and 22(2) of Regulation (EC) No 1453/2001 and Article 5(1) of Regulation (EC) No 1454/ 2001. The programmes referred to in the first subparagraph concern aid for traditional activities connected with beef and veal, sheepmeat and goatmeat production and measures to improve product quality in the French overseas departments, the Azores and Madeira, and the Canary Islands, within the limits of the consumption needs of these regions, with the exception of the Azores. 2. This Regulation lays down detailed rules for the application of the disposal aid provided for in Article 22(9) of Regulation (EC) No 1453/2001. CHAPTER II AID PROGRAMMES Article 2 Establishment of the aid programme 1. The Member State may decide to apply either: (a) a single programme for all the regions concerned or, as appropriate, (b) a different programme for each region or group of regions concerned. In the case referred to in point (b), the Member State shall ensure equal treatment between producers under one and the same programme. 2. Programmes shall contain, in particular: (a) a description of the consumption needs in the region or group of regions concerned when the programme is drawn up; (b) a detailed description of each measure planned and its objectives; (c) the objectively measurable indicators, calculated at the beginning and end of the year of application of the programme, for evaluating the extent to which the objectives have been achieved and the impact of each measure; (d) detailed rules for the implementation of each measure, in particular the category and estimated number of beneficiaries, the criteria for granting aid, the estimated amounts per head or per hectare, the conditions of eligibility, the categories of animal and the areas concerned, accompanied by a timetable for implementation; (e) the financial details of each measure planned; (f) the system of checks and penalties put in place to ensure that each measure planned is properly implemented and the corresponding expenditure properly executed, wherever possible in accordance with the relevant provisions of Commission Regulation (EC) No 796/2004 (8) and with specific reference thereto. 3. Subject to the ceiling referred to in Article 4, the Member State may transfer from one programme measure to another a maximum of 20 % of the financial resources allocated to each of them. Article 3 Forwarding the programme The draft programme for 2005 shall be forwarded to the Commission for approval not later than 30 days after the entry into force of this Regulation. Any amendment to the programme for subsequent years shall be forwarded to the Commission for approval not later than 15 September of the year preceding the calendar year from which it is to apply. Article 4 Financing the programme The Community shall finance the programme from the 2005 calendar year up to the following annual amounts (EUR million):  Spain 7,00  France 10,39  Portugal 16,91. Article 5 Development of local production 1. The development of local production shall be measured by reference to headage of cattle, sheep and goats in each region or group of regions concerned. To that end, not later than 30 June of the current year, the Member States shall transmit to the Commission information about the headage of cattle, sheep and goats in each region or group of regions concerned at 31 December of the preceding year. 2. Within 10 days of the entry into force of this Regulation, the Member States shall notify the Commission of the livestock headage situation at 1 January 2003. Article 6 Checks The Member States shall take all appropriate measures to ensure that this Regulation and the programme referred to in Article 1 are properly implemented. They shall undertake the checks and impose the penalties provided for in the programme in accordance with Article 2(2)(f). Article 7 Payment After the checks under Article 2(2)(f) have been carried out, payments to beneficiaries under the programme shall be made in full, once a year during the period starting on 1 December and ending on 30 June of the following calendar year. Article 8 Annual report 1. Each year, not later than 15 July, the Member States shall send the Commission a report for the previous calendar year containing in particular: (a) an indication of the extent to which the objectives assigned to each of the measures contained in the programme have been achieved, measured using the indicators referred to in Article 2(2)(c); (b) data on the annual supply balance of the region concerned in terms of, in particular, consumption, headage developments, production and trade; (c) data on the amounts actually granted for the implementation of programme measures on the basis of the criteria defined by the Member States, such as the number of eligible producers, the number of animals covered by the payment, the eligible area and the number of holdings concerned; (d) information about the financial execution of each measure under the programme; (e) statistics on the checks carried out by the competent authorities and any penalties applied; (f) the comments of the Member State concerned on the implementation of the programme. 2. For the year 2006 the report shall contain an evaluation of the programmes impact on livestock farming and the agricultural economy of the region concerned. CHAPTER III AID SCHEME SPECIFIC TO THE AZORES Article 9 Aid for the disposal of young male bovines born in the Azores 1. Applications for the aid referred to in Article 22(9) of Regulation (EC) No 1453/2001 shall be submitted by the producer last responsible for keeping the animals during the mandatory period before shipment. Such applications shall include in particular: (a) the animal's identification number, (b) a declaration by the consignor indicating the animals destination. 2. Payment of the aid referred to in Article 22(9) of Regulation (EC) No 1453/2001 may be effected between 1 January and 31 December of the year concerned. 3. The Portuguese authorities shall notify the Commission not later than 31 July each year for the previous calendar year of the number of animals for which the aid was applied for and granted. CHAPTER IV REPEAL AND FINAL PROVISIONS Article 10 Repeal Regulation (EC) No 170/2002 is hereby repealed. Article 11 Entry into force and application This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 198, 21.7.2001, p. 11. Regulation as last amended by Regulation (EC) No 1690/2004 (OJ L 305, 1.10.2004, p. 1). (2) OJ L 198, 21.7.2001, p. 26. Regulation as last amended by Regulation (EC) No 1690/2004. (3) OJ L 198, 21.7.2001, p. 45. Regulation as last amended by Regulation (EC) No 1690/2004. (4) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Regulation (EC) No 2217/2004 (OJ L 375, 23.11.2004, p. 1). (5) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1899/2004 (OJ L 328, 30.10.2004, p. 67). (6) OJ L 341, 22.12.2001, p. 3. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1). (7) OJ L 30, 31.1.2002, p. 23. (8) OJ L 141, 30.4.2004, p. 18.